RESOLUCIÓN
Con el propósito de conformar el procedimiento seguido por los miembros de la Rama Judicial bajo el Canon X del Código de Ética Judicial con la enmienda a la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, Ley Núm. 12 de 24 de julio de 1985, según enmendada por la Ley Núm. 93 de 30 de julio de 1996 (3 L.P.R.A. see. 1801 et seq.), se enmienda el inciso (b) del Canon X del Código de Ética Judicial, 4 L.P.R.A. Ap. IV-A, para que disponga como sigue:
(b) Todo juez deberá presentar anualmente, en o antes del 15 de marzo, un informe de divulgación de la actividad extrajudicial por la cual reciban remuneración, expresando la fecha, el lugar, el importe y el nombre de la persona jurídica que la sa-tisfizo y de la actividad financiera suya y de su núcleo familiar, que cubra el año natural anterior. El Tribunal Supremo apro-bará, mediante reglamento, las normas sobre el contenido de dicha información de divulgación las personas y actividad que el mismo cubrirá y el acceso a dicha información. Los jueces del Tribunal Supremo, del Tribunal de Circuito de Apelaciones y del Tribunal de Primera Instancia, someterán sus informes al Secretario del Tribunal Supremo.

Esta enmienda entrará en vigor inmediatamente.

Lo acordó y manda el Tribunal y certifica el señor Secre-tario del Tribunal Supremo. Los Jueces Asociados Señores *203Rebollo López, Hernández Denton y Fuster Berlingeri no intervinieron.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo